Citation Nr: 0935446	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for cervical syndrome 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1967 to July 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A hearing before the undersigned was held in May 2009.  A 
transcript of the hearing has been associated with the claim 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is determined that additional development is required 
before the Veteran's claims may be finally adjudicated.  
Specifically, he is claiming entitlement to service 
connection for disabilities of the lumbar spine and cervical 
spine.  At the May 2009 hearing he testified that he incurred 
injuries to the back in service when he fell off a tank in 
1969.  He further testified that he was hospitalized at Ft. 
Hood for treatment of his injuries.  Service personnel 
records show that the Veteran was stationed at Ft. Hood in 
1969.  Moreover, a November 2006 letter from the Veteran's 
father states that he recalls receiving a call in 1969 that 
the Veteran was hospitalized at Ft. Hood for a fall off a 
tank where he injured his back.  He further stated he went to 
visit the Veteran at the hospital.  Furthermore, an October 
2006 letter form the Veteran's wife states that the Veteran 
has had back problems since 1970.  Finally, the Veteran's son 
testified at the hearing that the Veteran has had back 
problems for as long as he could remember.  When asked if he 
could be more specific, he stated that he recalls the Veteran 
having back problems since he was four years old, or since 
1979.  

The undersigned had the opportunity to observe the Veteran 
during the hearing and finds his testimony to be credible.  
Finally, the Board notes that there are current diagnoses of 
degenerative disc disease and osteoarthritis of the lumbar 
spine, and osteoarthritis of the cervical spine.  Under the 
circumstances, the Board is of the opinion that a VA 
examination and medical opinion is necessary prior to a final 
adjudication of the issues of service connection for chronic 
low back and right shoulder disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Moreover, the duty to assist the Veteran includes assisting 
him in the procurement of service treatment records and 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  As noted above, the Veteran has alleged that he 
incurred a fall in 1969 for which he was hospitalized at the 
hospital in Ft. Hood, Texas.  The Veteran's service treatment 
records do not show any record of a hospitalization at the 
Ft. Hood hospital.  However, the record does not show that 
the RO has requested hospitalization records directly form 
the Ft. Hood hospital.  Therefore, an attempt must be made to 
obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
available hospitalization records at 
the hospital in Ft. Hood, Texas for the 
hospitalization of the Veteran in 1969.  
The RO should request records directly 
from the Ft. Hood hospital.  If the 
records are unavailable it should so be 
documented and communicated to the 
Veteran.

2.  After the above development has 
been completed, schedule the Veteran 
for an orthopedic examination or 
examinations to determine the nature 
and severity of any lumbar and cervical 
spine disabilities.  The examiner 
should state whether it is at least as 
likely as not that any current lumbar 
and/or cervical spine disability is 
causally related to active service.  
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner 
cannot answer this question without 
resorting to speculation, he should 
explain exactly why it would be 
speculative to respond.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




